Plaintiffs in error, Joe Lewis and Vie Lewis, were convicted on an information wherein they were jointly charged with the crime of unlawfully keeping and maintaining a place where intoxicating liquors were sold. On December 31, 1909, Joe Lewis was sentenced to be confined for sixty days in the county jail and pay a fine of two hundred dollars. And Vie Lewis was sentenced to be confined for thirty days in the county jail and pay a fine of fifty dollars. From which judgment they appealed by filing in this court on April 25, 1910, a petition in error with case-made. It is insisted that the court erred in overruling a motion to dismiss, for the reason that the court was without jurisdiction, inasmuch as the warrants of arrest issued on the information were not signed by the county judge. The record does not sustain this contention. It appears that the first warrant issued on the 6th day of November, 1909, was signed only by the clerk of the county court. The record shows that other warrants issued on November 22, by the county judge. For this reason the motion to dismiss was properly overruled. From a careful examination of the record we are convinced that a fair and impartial trial was had and that the appeal in this case is without merit. The judgments are therefore affirmed and the cause remanded to the county court of Pontotoc county with direction to enforce its judgments therein.